




Exhibit 10.155


ERIE INDEMNITY COMPANY
EMPLOYEE BENEFITS ADMINISTRATION COMMITTEE


Third Amendment of Erie Insurance Group Employee Savings Plan
(As Amended and Restated Effective January 1, 2010)


WHEREAS, Erie Indemnity Company (the “Company”) maintains the Erie Insurance
Group Employee Savings Plan (the “Plan”) under an amendment and restatement
effective as of January 1, 2010;


WHEREAS, the Plan provides that the Company may amend the Plan; and


WHEREAS, the Company has given authority to make certain amendments to its ERISA
plans to the Erie Indemnity Company Employee Benefits Administration Committee
(“EBAC”); and


WHEREAS, the EBAC wishes to amend the Plan as hereinafter set forth. The purpose
of this Amendment is to make changes to reflect the addition of a program,
effective for plan years beginning on and after January 1, 2015, that permits an
eligible employee to convert a portion of vacation accrued on his or her behalf
into cash or an elective contribution under the Plan. Words and phrases used
herein with initial capital letters which are defined in the Plan are used
herein as defined.


NOW, THEREFORE, the Company hereby amends the Plan as follows, effective January
1, 2015:


THIRD AMENDMENT TO


ERIE INSURANCE GROUP EMPLOYEE SAVINGS PLAN


(As Amended and Restated Effective January 1, 2010)


1.
Section 1.8 of the Plan is hereby amended in its entirety and shall now read as
follows:



“1.8
‘Compensation’ for any period means the rate of base salary or the wages paid by
an Employer to an Employee during the period. For this purpose, the “rate of
base salary or the wages paid” shall exclude Form W-2 income in the form of
overtime compensation, bonuses, commissions, deferred compensation plan payments
or severance pay under any severance benefit plan, but shall include Form W-2
income paid as a lump sum in lieu of merit increase and compensation excluded
from Form W-2 income because of salary reduction agreements in connection with
plans described in Sections 125, 132(f)(4) or 401(k) of the Code or resulting
from deferred compensation contracts for the Plan Year in question. For Plan
Years beginning on and after January 1, 2015, the “rate of base salary or the
wages paid” shall include an amount, determined under the Company’s vacation
conversion program, that is paid to the Employee as Form W-2 income and/or is
excluded from Form W-2 income on account of such Employee’s salary reduction
agreement applicable to such amount. Compensation shall exclude any differential
wage payments made on behalf of a Covered Employee who is on military leave.
Effective for each Plan Year beginning on and after December 31, 1989, in no
event shall the amount of Compensation taken into account under the Plan exceed
the adjusted annual limitation permitted under Section 401(a)(17) of the Code
for such Plan Year. Such adjusted annual limitation shall be, for each Plan Year
beginning on and after December 31, 2001, $200,000 (as adjusted for
cost-of-living increases in accordance with Section 401(a)(17)





--------------------------------------------------------------------------------






(B) of the Code. However, for the sole purpose of computing Plan contributions
that are based on an Employee’s percentage of Compensation election, such
adjusted annual limitation may be ignored; provided, the Employee does not
receive a higher allocation of any type of contribution than the Employee could
have received under the Plan had the adjusted annual limitation been
considered.”


2.
Section 3.1(b) of the Plan is hereby amended in its entirety and shall now read
as follows:



“(b)
Effective for each Plan Year beginning on and after January 1, 2015, a Covered
Employee may make an annual, one-time election to convert a portion of the
vacation accrued on his behalf into cash and/or an Elective Deferral. Such
Covered Employee election shall be given effect provided that such election is
made in a manner satisfactory to the Administrator during the election period
described in subparagraph (i) below, the Covered Employee satisfies the
eligibility requirements of subparagraph (ii) below, and, provided further, that
the total amount of vacation accrual converted into cash and/or an Elective
Deferral for any given Plan Year shall not exceed the maximum vacation
conversion amount described in subparagraph (iii) below. Any payment in cash or
Elective Deferral to the Plan pursuant to an election under this Section 3.1(b)
shall be made at the time or times provided in subparagraph (iv) below.



(i)
A Covered Employee must make the election under this Section 3.1(b) during an
election period established by the Company. Such election period shall begin and
end in the calendar year that precedes the beginning of the Plan Year for which
the election is being made. Such election shall state the number of accrued
vacation hours the Covered Employee wishes to convert during such Plan Year,
subject to the limitations of subparagraph (iii) below, and his choice of
conversion medium (cash, Elective Deferral, or both as delineated on the basis
of hours or other reasonable criteria established by the Company). A Covered
Employee may not change or discontinue his election after the election period
for such Plan Year ends. Any election under this Section 3.1(b) shall be made in
such manner provided by the Company and communicated to Covered Employees.



(ii)
Notwithstanding subparagraph (i) above, a Covered Employee’s election to convert
an amount of vacation accrual into cash and/or an Elective Deferral shall be
given effect only if the Covered Employee has used a minimum allotment of his
accrued vacation during the Plan Year for which the election has been made, as
determined under the Company’s vacation conversion program as of the Vacation
Conversion Date applicable to such Covered Employee, as determined under
subparagraph (iv) below. The Company, in its sole discretion, shall determine
whether a Covered Employee has used a minimum allotment of accrued vacation as
of any given time.



(iii)
Any Covered Employee who chooses to convert accrued vacation under this Section
3.1(b) shall designate, in his election under subparagraph (i) above, to convert
an amount not less than one hour of accrued vacation and not more than such
amount permitted under the Company’s vacation conversion program.





--------------------------------------------------------------------------------








(iv)
The conversion of accrued vacation into a cash payment and/or an Elective
Deferral on behalf of a Covered Employee who satisfies the terms of this Section
3.1(b) shall occur as of the Vacation Conversion Date applicable to the Covered
Employee. For purposes hereof, the “Vacation Conversion Date” applicable to a
Covered Employee means the June 1 or October 1 of the Plan Year for which the
election has been made and which next follows the date the Covered Employee has
used a minimum allotment of accrued vacation as described in subparagraph (ii).
For any given Plan Year, there shall not exceed one Vacation Conversion Date
applicable to a given Covered Employee. The amount of accrued vacation that is
actually converted into a cash payment and/or an Elective Deferral on behalf of
a Covered Employee as of a Vacation Conversion Date shall not exceed the amount
of accrued vacation credited to such Covered Employee as of the Vacation
Conversion Date applicable to such Covered Employee. To the extent that a
Covered Employee who makes an election under this Section 3.1(b) terminates
employment with an Employer before the Vacation Conversion Date applicable to
the Covered Employee or fails to use a minimum allotment of accrued vacation as
of the October 1 of the Plan Year for which the election has been made the
Covered Employee’s entire election under this Section 3.1(b) shall be nullified
and any opportunity to convert accrued vacation for such Plan Year shall be
forfeited.



Although an Elective Deferral made under this Section 3.1(b) shall be
independent from other Elective Deferrals under the Plan, such an Elective
Deferral shall be treated as an Elective Deferral for all purposes hereunder,
including without limitation, the dollar limitation described in Section 3.2 and
eligibility for Safe Harbor Matching Contributions under Section 3.4.”




3.
Section 3.1 of the Plan is hereby amended by adding the following to the end
thereof:



“(c)
Elective Deferrals constitute Employer contributions under the Plan and are
intended to qualify as elective contributions under Sections 401(k) and 402A of
the Code. Elective Deferrals may be made only with respect to an amount which
the Participant could otherwise elect to receive in cash and which is not
currently available to the Participant as of the date an election specified in
this Section 3.1 is made. In the event a Participant has no Compensation for any
payroll period, no Elective Deferral may be made for such period.”



4.
Section 6.2(b) of the Plan is hereby amended by deleting “180 days” therefrom
and inserting “90 days” in lieu thereof.



5.
Section 11.3 of the Plan is hereby amended in its entirety and shall now read as
follows:



“11.3    Expenses


Subject to any restriction applicable under Section 5.4(a), brokerage fees,
transfer taxes and other expenses incurred by the Trustee in connection with the
purchase or sale of securities may be added to the cost of such securities or
deducted from the proceeds




--------------------------------------------------------------------------------






thereof, as the case may be. Earnings credited to accounts invested in mutual
funds shall be net of direct fund management expenses. Refunds of fund
management expenses shall be allocated to Participant and Beneficiary accounts
as earnings in such manner as provided by the Administrator. Pursuant to a
uniform and nondiscriminatory policy adopted by the Administrator in its
discretion and communicated to eligible Participants and Beneficiaries, fees and
other expenses associated with specific voluntary Plan transactions may be
assessed directly against the Total Account maintained on behalf of the
Participant or Beneficiary participating in such transaction.


All other costs and expenses incurred in administering the Plan shall be paid by
the Company or an Employer, unless the Administrator authorizes the payment of
such expenses from the Trust Fund.”








Executed at Erie, Pennsylvania, this 21st day of December, 2014.




ERIE INDEMNITY COMPANY




    
By: /s/ Sean J. McLaughlin_____________________________
Sean J. McLaughlin
Title:    EVP, Secretary and General Counsel




